Judgment affirmed, with costs. Memorandum: While it is true that the complaint makes mention of “ gases, fumes, vapors, fibers and other impurities ” generally, the case was argued and briefed on the assumption that this case involved a silicosis or dtist disease. Furthermore, the last paragraph of the complaint, before the demand for judgment, sums up plaintiff’s alleged cause of action by alleging the unconstitutionality of the statute* which deprives him of his common-law remedy for partial injury caused by “ hazardous dust,” without giving him compensation therefor. We hold that the statute is constitutional. All concur. (The judgment grants judgment on the pleadings on motion of defendant in a silicosis action.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.

 See Workmen’s Comp. Law, § 3, subd. 2, as amd. by Laws of 1935, chap. 254; Id. art. 4-A, added by Laws of 1936, chap, 887,— [Rep.